DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zuha Irfan (72,387) on 4/28/22.
The application has been amended as follows: 
Delete claims 1, 10, 19, 21, 23, 25, 28-29 and 31-32 and replace with the following: 
A system comprising:
a first subwoofer;
at least one playback device;
at least one processor; 
at least one non-transitory computer-readable medium; and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to:
determine a respective first crossover frequency of each of the first subwoofer and the at least one playback device that are part of a synchrony group and configured to output multimedia content in synchrony;
receive an instruction for a second subwoofer to join the synchrony group such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
based on the instruction, cause the second subwoofer to join the synchrony group that includes the at least one playback device and the first subwoofer such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
 based on causing the second subwoofer to join the synchrony group:
determine (i) a second crossover frequency of the at least one playback device and (ii) a first crossover frequency of the second subwoofer; and
cause one or more configuration settings of at least the first subwoofer to be updated, wherein the one or more configuration settings includes a gain scale setting; and
cause a computing device to display a visualization of the synchrony group that includes the first subwoofer, the at least one playback device, and the second subwoofer.

10. At least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a system to:
determine a respective first crossover frequency of each of a first subwoofer and at least one playback device that are part of a synchrony group and configured to output multimedia content in synchrony;
receive an instruction for a second subwoofer to join the synchrony group such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
based on the instruction, cause the second subwoofer to join the synchrony group that includes the at least one playback device and the first subwoofer such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
based on causing the second subwoofer to join the synchrony group:
determine (i) a second crossover frequency of the at least one playback device and (ii) a first crossover frequency of the second subwoofer; and
cause one or more configuration settings of at least the first subwoofer to be updated, wherein the one or more configuration settings includes a gain scale setting; and
cause a computing device to display a visualization of the synchrony group that includes the first subwoofer, the at least one playback device, and the second subwoofer.

19. A method carried out by a system, the method comprising:
determining a respective first crossover frequency of each of a first subwoofer and at least one playback device that are part of a synchrony group and configured to output multimedia content in synchrony;
receiving an instruction for a second subwoofer to join the synchrony group such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
based on the instruction, causing the second subwoofer to join the synchrony group that includes the at least one playback device and the first subwoofer such that the second subwoofer is configured to output multimedia content in synchrony with the first subwoofer and the at least one playback device;
based on causing the second subwoofer to join the synchrony group:
determining (i) a second crossover frequency of the at least one playback device and (ii) a first crossover frequency of the second subwoofer; and
causing one or more configuration settings of at least the first subwoofer to be updated, wherein the one or more configuration settings includes a gain scale setting; and
causing a computing device to display a visualization of the synchrony group that includes the first subwoofer, the at least one playback device, and the second subwoofer.
	
21. The system of claim 1, wherein the respective first crossover frequency of the first subwoofer matches the respective first crossover frequency of the at least one playback device.

23. The system of claim 22, wherein the set of configuration settings is stored at the at least one playback device, and wherein the program instructions that are executable by the at least one processor such that the system is configured to transmit the set of configuration settings to the first subwoofer comprise program instructions that are executable by the at least one processor such that the at least one playback device is configured to: 
transmit the set of configuration settings to the first subwoofer.

25. The system of claim 1, further comprising program instructions that are executable by the at least one processor such that the system is configured to:
detect that the second subwoofer has joined the synchrony group such that the second subwoofer is configured to output multimedia content in synchrony with the at least one playback device and the first subwoofer; and
based on the detecting, cause a respective gain scale setting of the second subwoofer to be updated.

28. The system of claim 1, further comprising program instructions that are executable by the at least one processor such that the system is configured to:
while the second subwoofer is outputting multimedia content in synchrony with the at least one playback device and the first subwoofer:
receive, by the computing device, an indication of a user request to modify a gain setting of the second subwoofer; 
cause the gain setting of the second subwoofer to be updated based on the updated gain scale setting; and
cause the computing device to display an indication that the gain setting has been updated based on the user request.

29. The at least one non-transitory computer-readable medium of claim 10, wherein the respective first crossover frequency of the first subwoofer matches the respective first crossover frequency of the at least one playback device.

31. The at least one non-transitory computer-readable medium of claim 30, wherein the set of configuration settings is stored at the at least one playback device, and wherein the program instructions that, when executed by at least one processor, cause the system to transmit the set of configuration settings to the first subwoofer comprise program instructions that, when executed by at least one processor, cause the at least one playback device to:
transmit the set of configuration settings to the first subwoofer.

32. The at least one non-transitory computer-readable medium of claim 30, wherein the at least one non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the system to: 
detect that the second subwoofer has joined the synchrony group such that the second subwoofer is configured to output multimedia content in synchrony with the at least one playback device and the first subwoofer; and
based on the detecting, cause a respective gain scale setting of the second subwoofer to be updated.

Response to Arguments
Applicant’s arguments, see at least pp. 13-14 of Remarks filed 2/17/22, with respect to claims 1, 7-8, 10, 16-17, 19 and 21-33 have been fully considered and are persuasive. The 35 USC 103 rejections of claims 1, 7, 10, 16 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 7-8, 10, 16-17, 19 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments (see at least pp. 13-14 of Remarks filed 2/17/22) regarding the differences between the instant application and the closest prior art of record were persuasive.
The combination of the argued features with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654